IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60416




VERONICA MCCALLUP,

                                    Petitioner-Appellant,

versus

STATE OF MISSISSIPPI; LAWRENCE KELLY,

                                    Respondents-Appellees.



                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                        No. 4:02-CV-76-LN
                      --------------------
                         October 11, 2002




Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Veronica McCallup has moved for a certificate of appealability

(COA) to appeal the dismissal with prejudice of her 28 U.S.C.

§ 2254 petition.   The district court determined that McCallup was



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              O R D E R
                            No. 02-60416
                                - 2 -

challenging her extradition from Michigan to Mississippi but that

she could not do so once she had been returned to Mississippi.

     McCallup must obtain a COA to proceed on appeal.        See 28

U.S.C. § 2253(c)(1).    To obtain a COA, she must make a substantial

showing of the denial of a constitutional right.      See 28 U.S.C.

§ 2253(c)(2).   To make such a showing, she must “demonstrate that

reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.”   Slack v. McDaniel,

529 U.S. 473, 484 (2000).

     Our review of the record indicates that McCallup’s application

was not limited to extradition claims; she also alleged various

other constitutional violations once she was returned to face

criminal charges in Mississippi.     Because the district court did

not address these claims, McCallup has demonstrated that reasonable

jurists would find the district court’s assessment of her claims

debatable or wrong.    Accordingly, COA is GRANTED, the dismissal is

VACATED, and the case is REMANDED for further proceedings.

     COA GRANTED; CASE VACATED AND REMANDED.